TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00267-CR


David Edwin Wiede, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-96-115, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due August 14, 2003.  On counsel's
motion, the time for filing was extended to September 15, 2003.  No brief has been filed on
appellant's behalf, no further extension of time for filing has been sought, and counsel did not
respond to an overdue notice.
Appellant's counsel, Mr. John Fahle, is ordered to file a brief in appellant's behalf no
later than December 29, 2003.  No further extension of time for filing this brief will be granted.
It is ordered December 1, 2003.

Before Chief Justice Law, Justices Kidd and Puryear
Do Not Publish